Memorandum: Respondent husband appeals from an order in this proceeding pursuant to Family Court Act article 8 determining that he committed the family offenses of disorderly conduct and criminal mischief against petitioner wife. Contrary to the husband’s contention, the wife established by a preponderance of the evidence that the husband engaged in acts constituting those crimes (see Matter of Harrington v Harrington, 63 AD3d 1618, 1619 [2009], lv denied 13 NY3d 705 [2009]; Matter of *1778Danielle S. v Larry R.S., 41 AD3d 1188 [2007]). Family Court’s assessment of the credibility of the witnesses is entitled to great weight, and the court was entitled to credit the testimony of the wife over that of the husband (see Danielle S., 41 AD3d at 1189; Matter of Arlene E. v Ralph E., 17 AD3d 1104 [2005]). Present — Scudder, PJ., Centra, Fahey, Garni and Pine, JJ.